      Case 0:19-cr-60180-BB Document 1 Entered on FLSD Docket 06/03/2019 Page 1 of 5

   AO 9l(Rev.08/09) CrifnînalCof
                               nplaint


                                         U NITED STATES D ISTRICT C OURT
                                                                             fbrthe
                                                                  Southern DistrictofFlorida
                   United StatesofAmerica
                                                                                               )
                                    V.
                                                                                               )
                 LARRY DREW APFEL,
                                                                                               ) casexo./#-JJ7:-
                                                                                               )
                                                                                               )

                                                                  CRIM INAL COM PLAINT
          1,thecom plainantin thiscase, statethatthefollowing istrueto the bestofmy know led
 O                                                                                            geand belief.
     noraboutthedatets)of             Jkme 1a 20-  1: ..- ---    in the county of
      Bo
                                                         - .. -                            -
                                                                                      - --- -     d
                                                                                               -. -
                                                                                                                            . -. .      q-rrp-
                                                                                                                                             w-pr     -       -       - - -   -       inthe
        utb-
           ern   - - -   Districtof             Flo-
                                                 - rld-a          ...- - - - .-   -   ,   thedefendantts)violated:
            CodeSection
 Title 18,United States Code                                                                              qffenseDescription
                                                 The
                                                 2019defendant, LARRY DREW APFEL, on oraboutJune 1,
 Section 1542               ,
                                                       , did willfully and knowingly use and attemptto use and
                                                 furnish  to anotherforuse any passportthe issue ofw hich ,
                                                                                                            w
                                                 secu                                                                                                                             as
                                                      red in anyway by reason ofany false statement in violation
                                                                                                   ,
                                                 ofTitle 18,United States Code, Section 1542                                                .




          Thiscriminalcomplaintisbased onthesefacts:
 SEE ATTACHED AFFIDAVIT



         W Continuedontheattachedsheet               .




                                                                                                                    a.                                        '
                                                                                                                   .A

                                                                                                                         Complainant'
                                                                                                                                    s.$?
                                                                                                                                       '
                                                                                                                                       g/?f
                                                                                                                                          7///rf
                                                                                                                                               ?

                                                                                                           DanielRobinson,D ss sp ecialAgent    -     -                           -   -
                                                                                                                         )'9l.
                                                                                                                             ill/t::/,3t?//7:611:61////é?
Sworn to before meand signed in my presence.


Date:   YT%% Xj% q  .


                                                                                                                           ullt
                                                                                                                              cij;e-
                                                                                                                                   ,sijtl,cltltre
City andstate:                    E4)f
                                     .
                                     jkala qrf-
                   - -   --   -             - talq,Florifta                   --.. - - -              QARNY $,S-ELTPAE;, . .M3W STRAT-
                                                                                                      -        .               -          ; ) Q()% -      -       .
                                                                                                                    rinteii,?,.
                                                                                                                              ?? andtitie                                                 .
Case 0:19-cr-60180-BB Document 1 Entered on FLSD Docket 06/03/2019 Page 2 of 5



                 A FFIDA VIT IN SU PPO R T O F CR IM IN AL CO M PLA IN T
        1,DanielRobinson,having been duly swol'
                                              n,hereby deposeand state asfollows:
        Im ake this affidavitin supportofa crim inalcom plaintcharging LA RRY D REW APFEL
 with a violation of Title 18,U nited States Code,Section 1542,thatis,w illfully and know ingly
 using and attempting to use,and furnish to anotherforuse any passportthe issue ofwhich was
 secured in any w ay by reason ofany false statem ent.
    2. Iam a SpecialAgentof the United States Departm entof State,Bureau ofDiplomatic
 Security,DiplomaticSecurityService(DSS)and havebeen so employedsinceJuly 2018. Since
 February 2019,1 have been assigned to the M iam iField Office. lw aspreviously assigned to D SS
 Headquarters. Currently, m y duties and responsibilities include conducting investigations into
 crim inal violations of the law s of the U nited States related to passports,visas,and other travel
 docum ents used to transit international borders. 1 am a graduate of the Crim inal Investigator
 Training Program attheFederalLaw Enforcem entTraining CenteratGlynco,Georgia.1received
 additionaltraining in criminalinvestigationsattheDiplom atic Security Training Center.Priorto
 becom ing a D SS SpecialA gent,l w as a m ilitary police officer for the United States N avy from
 2003-2009.
        The infonnation in this affidavit is based on m y personal know ledge and infonnation
 provided tomeby othcrlaw enforcementofficersand individuals.Theinfonnation in thisaffidavit
 isforthe lim ited purpose of establishing probable cause.ltis nota com plete statem entofallthe
 factsrelated to thiscase.
    4. On or about O ctober 31, 2012, a D S-82 application #253441663 for a U nited States
 Passportrenew alw assubm itted to the U nited StatesD epartm entofState.The applicantidentified
 him self as Scott Duane Schreiber; w ith a year of birth of 1963,
                                                                 . the place of birth of N ew
 H am pshire'
            ,and provided a m atching socialsecurity num ber.A sproofofidentity and citizenship,
 the applicant subm itted a photograph w ith his likeness and the follow ing docum ents utilizing
 Schreiber's aforem entioned personally identifying infonnation:a previously issued United States
 passport(//207207309),aCalifornia issued driver'slicense(#F1782741),and a socialsecurity
 card.Theapplicantsignedtheform underpenalty ofperjury statingthatthepersonalidentifying
 inform ation and allsupporting docum entation w as hisow n.A dditionally,the applicantprovided
 an em ergency contact of Sûflary A pfel'' in the em ergency contact field. A s a result of this
 application,aU.S.passport#498133837wasissued intheidentity ofSchreiber.
Case 0:19-cr-60180-BB Document 1 Entered on FLSD Docket 06/03/2019 Page 3 of 5



        On or about February 15, 2019,D S-82 //253441663 was re-opened by the National
 PassportCenter/Fraud Prevention M anagerasa resultofapostissuance fraud review based on
 the follow ing fraud indicators:lateissuance ofthe socialsecurity num ber,a death record identified
 via open source searchesindicating Schreiberdied atthe age oftive monthsold.ln lightofthis
 infonnation,this application w as forw arded to D SS' San Francisco Field O ftice for further
 investigation.
    6. On oraround February20,2019,thum bprintsin Scllreiber'sidentity weresubm ittedto the
 FederalBureau oflnvestigation (FBl)and DepartmentofHomeland Security (DHS)Biometric
 SupportCenterforcom parison withtheirdatabases.Thisthum bprintcomparison detennined that
 the thum bprintsw ere associated with A PFEL,assigned FB1#806813CA 0.
        A recordssearch determ ined thatin Oetoberof 1988,APFEL had acquired United States
 Passport#100299733.A com parison of the im age of A PFEL from the U nited States Passport
 //100299733 and the individualassociated with the passportin Schreiber's nam e appeared to
 depictthesnmeperson consistentwith theaging process.
    8. On oraboutM ay 30,2019,D SS agentsbecam e aw arethatthe U .S.passportin Schreiber's
 nam ehad been utilized in association with a foreign intem ationalflightreservation scheduled to
 departtheFortLauderdaleHollywoodInternationalAirport(FLL)onJune 1,2019.
    9. On June 1,2019,Your Aftiant conducted surveillance atH ollywood-FortLauderdale
 lntelmationalAirportand observed APFEL atthe boarding area. APFEL presented the United
 States Passportin Schreiber's nam e to a JetBlue gate agentto com ply w ith internationaltravel
 docum entrequirem ents in order to board the flight to M exico City,M exico. Y our A ftiantthen
 approached A PFEL,and asked him to state his nam e.A PFEL identified him selfas Schreiber.
     10. Post-M iranda,APFEL stated,among otherthings,thathe began to use the Schreiber
 identity afterhis arrestand sentencing for the felony crim e of aggravated battery in Broward
 County in the 1980s'
                    ,he adm itted to having acquired the birth certiticate of Schreiber,w hom he
 knew to bea deceased infantfrom New Ham pshire,and utilizing thisbirth certificateto acquire a
 socialsecurity card,United Statespassports,and am erchantm arinercard. APFEL stated thathe
 had neverchanged hisnam e via a legalprocess.
     11.Based on the inform ation contained in this affidavit, Your Affiant subm its thatthere is
 probable cause forthe issuance ofa crim inalcom plaintcharging LARR Y D R EW APFEL w ith a
 violation ofTitle l8,U nited States Code,Section 1542,thatis,w illfully and know ingly using and
Case 0:19-cr-60180-BB Document 1 Entered on FLSD Docket 06/03/2019 Page 4 of 5



 attem pting to use,and furnish to another foruse any passportthe issue of which w as secured in
 any w ay by reason ofany false statem ent.

                                                      ..a-'
                                                                               2
 FUR TH ER A FFIA N T SA Y ETH N A U G H T                               pF
                                                                         f


                                                   DZ ielRobinson
                                                   SpecialA gent
                                                   D iplom atic Security Service

 Sworn and subscribed before m e this
  rd day ofJune 2


 BAII.
     R     SEL ZER
 UN ITED S     S M A G IST       T JU D GE
Case 0:19-cr-60180-BB Document 1 Entered on FLSD Docket 06/03/2019 Page 5 of 5



                           UN ITED STA TES D ISTRIC T C O U RT
                           SO U TH ER N D ISTRIC T O F FLO RIDA

                             C ase N o.

 U NITED STA TE S O F A M ER ICA

 V S.

 LA RR Y D REW A PFEL,

         D efendant.
                                          /

                                 C R IM IN AL C O V ER SH EET


        Did thism atteroriginate from a m atterpending in theN orthern R egion ofthe U nited
        StatesA ttorney'sO ffice priorto October l4,20032               Y es      X      No

 2.     D id thism atteroriginate from a m atterpending in the CentralR egion ofthe U nited States
        A ttorney's O ffice priorto Septem ber 1,20077               Yes      X No


                                              Respectf-
                                                      ully subm itted,

                                              A R IA N A FA JA RD O O RSH AN
                                              UN ITED STA TES A TTORN EY

                                               ;   .
                                                   J

                                                       0 . TEW A RT
                                                   IS     T UN ITED STA TES A TTO RN EY
                                              Florida BarN o.0691011
                                              500 E.Brow ard Boulevard,Suite 700
                                              FortLauderdale,Florida 33394
                                              TEL (954)660-5798
                                              FAX (954)356-7255
